EXHIBIT 10 (b)


THE BLACK & DECKER NON-EMPLOYEE DIRECTORS STOCK PLAN

                1.        Purpose of the Plan. Under this Non-Employee Directors
Stock Plan of The Black & Decker Corporation, a Maryland corporation (the
“Company”), shares of the Company’s Common Stock, par value $.50 per share
(“Common Stock”), will be issued to participants in partial compensation for
their service as directors of the Company. This Plan is designed to promote the
long-term growth and financial success of the Company by enabling the Company to
attract, retain and motivate directors by providing for or increasing their
proprietary interest in the Company and by aligning the economic interests of
directors with those of the Company’s stockholders.

                2.        Definitions. For purposes of this Plan:

                      (a)        The term “Board” shall mean the Company’s Board
of Directors.

                      (b)        The term “Fair Market Value” shall mean as of
any date, and unless the Committee shall specify otherwise, the average of the
high and low sale price per share of Common Stock as finally reported in the New
York Stock Exchange Composite Transactions for the New York Stock Exchange or if
shares of Common Stock are not sold on such date, the average of the high and
low sale price per share of Common Stock as finally reported in the New York
Stock Exchange Composite Transactions for the New York Stock Exchange for the
most recent prior date on which shares of Common Stock were sold.

                      (c)        The term “Participant” shall mean any person
who on a Payment Date is a member of the Board of Directors of the Company and
is not a full-time employee of the Company or a subsidiary of the Company. For
purposes of this Section 2(d), unless the Board provides otherwise, a person
shall not be considered an employee solely by reason of serving as Chairman of
the Board.

                      (d)        The term “Payment Date” shall mean the date on
which each directors’ retainer fees are paid by the Company. Unless the Board
specifies otherwise, the Payment Date shall be the date of the Annual Meeting of
Stockholders of the Company.

                      (e)        “Plan” shall mean The Black & Decker
Non-Employee Directors Stock Plan, as approved by the Board on February 12,
1998, and adopted by the stockholders at the 1998 Annual Meeting of
Stockholders, as the same may be amended from time to time.

                      (f)        The term “Shares” shall mean shares of Common
Stock granted under this Plan.

                3.        Effective Date. This Plan shall become effective upon
approval at the 1998 Annual Meeting of Stockholders. Shares may not be issued
under this Plan after termination of this Plan by the Board, after issuance of
all of the Shares authorized for issuance under this Plan or more than 10 years
after the date of stockholder approval of this Plan, whichever is earlier.
Notwithstanding the foregoing, however, the 10-year limitation shall not apply
with respect to Shares held in a deferred account that were deferred within the
10-year period, it being understood that deferred Shares may be issued after
such 10-year period in accordance with valid deferral elections made by
Participants.



--------------------------------------------------------------------------------



                4.        Plan Operation. This Plan is intended to operate in a
manner that meets the requirements of a formula plan under Rule 16b-3 (or its
successor) adopted under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Accordingly, this Plan is intended to be self-governing and
requires no discretionary action by any administrative body with regard to any
transaction under this Plan. Subject to the foregoing, this Plan shall be
administered by the Corporate Governance Committee of the Board, and all
decisions, determinations and interpretations by the Committee regarding this
Plan shall be final and binding on all current, future and former Participants.
Such Committee may delegate to one or more of its members or to any person or
persons such ministerial duties as it may deem advisable. To the extent any
provision of this Plan or action taken hereunder fails to so operate under Rule
16b-3, such provision or action shall be deemed null and void and shall be
conformed so as to so operate, to the extent permitted by law and deemed
advisable by the Board.

                5.        Stock Subject to Plan. The maximum number of Shares
that may be issued hereunder shall be 100,000, subject to adjustments under
Section 6.

                6.        Adjustments. If the outstanding securities of the
class then subject to this Plan are increased, decreased or exchanged for or
converted into cash, property or a different number or kind of shares or
securities, or if cash, property or shares or securities are distributed in
respect of such outstanding securities, in either case as a result of a
reorganization, merger, consolidation, recapitalization, restructuring,
reclassification, dividend (other than a regular quarterly cash dividend) or
other distribution, stock split, reverse stock split, spin-off or the like, or
if substantially all of the property and assets of the Company are sold, then
unless the terms of such transaction shall provide otherwise, the Board shall
make an appropriate adjustment in the number and/or type of shares or securities
that may thereafter be issued under this Plan.

                7.        Stock Grants. Commencing on the Effective Date, and on
each Payment Date thereafter during the term of this Plan, each Participant
shall be granted a number of Shares as specified by the Board to be paid in
Shares. In addition, a Participant may elect to receive all or any portion of
the directors’ annual retainer specified by the Board to be paid in cash in
Shares under this Plan. If on any date upon which Shares are to be granted or
issued under this Plan the number of Shares remaining available under this Plan
is less than the number of Shares required for all grants to be made on such
date, then any election to receive all or any portion of the cash portion of the
directors’ annual retainer in Shares shall be void, and a proportionate amount
of such available number of Shares shall be granted to each Participant, and in
lieu of the Shares that otherwise would be issuable, the Participants shall be
paid an amount in cash equal to (a) the difference between the portion of the
directors’ annual retainer to be paid in Shares less the number of Shares then
issued to the Participant, multiplied by (b) the Fair Market Value on that date.

                8.        Deferral of Shares. A Participant may elect to defer
receipt of all or any portion of the directors’ annual retainer under this Plan
under and in accordance with rules established for this purpose under the
Deferred Compensation Plan for Non-Employee Directors. This deferral shall be
denominated in Common Stock as if the Participant had elected to receive such
portion of the directors’ annual retainer in Shares, and thereafter such
deferral shall be valued in Common Stock. This deferral shall be increased by
the value of any dividends declared with respect to Common Stock, which value
shall be deemed to be reinvested in Common Stock, based on the Fair Market Value
on the record date for such dividends. The aggregate number of shares of Common
Stock accumulated on behalf of the

2

--------------------------------------------------------------------------------



Participant under this Plan shall be paid to the Participant in Shares under
this Plan in accordance with the election made by the Participant under rules
established for this purpose under the Deferred Compensation Plan for
Non-Employee Directors. Notwithstanding the foregoing, in the event that the
deemed reinvestment of any dividends in Common Stock would cause the Company to
exceed the maximum of Shares that may be issued under this Plan, the Common
Stock attributable to such dividends shall be paid to the Participant in cash
based on the Fair Market Value on the date the Participant’s deferral otherwise
is paid.

                9.        Amendment and Termination. The Board may alter, amend,
suspend or terminate this Plan, provided that no such action shall deprive any
Participant, without his or her consent, of any Shares theretofore issued under
this Plan, or deferred under this Plan, and provided further that the provisions
of this Plan designating persons eligible to participate in this Plan and
specifying the retainer amounts payable to Participants hereunder and the amount
and timing of grants under this Plan shall not be amended more than once every
six months other than to comport with changes in the Internal Revenue Code of
1986, as amended, the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder, unless such restriction on amendments to this
Plan is not necessary in order for the transactions contemplated by this Plan to
be exempt under Rule 16b-3 of the Exchange Act.

                10.        Taxes. The Board may make such provisions or impose
such conditions as it may deem appropriate for the withholding or payment by a
Participant of any taxes that it determines are necessary or appropriate in
connection with any issuance of Shares under this Plan, and a Participant’s
rights in any Shares are subject to satisfaction of such conditions. The Company
and any affiliate of the Company shall not be liable to a Participant or any
other persons as to any tax consequence expected, but not realized, by any
Participant or other person due to the receipt of any Shares granted hereunder.

                11.        Compliance with Law. Shares shall not be issued under
this Plan unless and until counsel for the Company shall be satisfied that any
conditions necessary for such issuance to comply with applicable federal, state
or local tax, securities or other laws or rules or applicable securities
exchange requirements have been fulfilled.

                12.        Governing Law; Miscellaneous. This Plan and any
rights hereunder shall be interpreted and construed in accordance with the laws
of the State of Maryland and applicable federal law. Neither this Plan nor any
action taken pursuant thereto shall be construed as giving any Participant any
right to be retained in the service of the Company or nominated for reelection
to the Board.

3

--------------------------------------------------------------------------------

